CHRISTIAN, Judge.
The offense is theft of cattle; the punishment, confinement in the penitentiary for two years.
The record is before us without a statement of facts or bills of exception. In the absence of a statement of facts we are unable to appraise appellant’s exceptions to the charge of the court.. No question is presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court